DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the RCE filed on 07/18/22.  In view of amendment to the claims, and the prior art of record not teaching or suggesting the claimed invention as recited by amended claims,  Claims 1-4 and 19-31 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art such as Fukui discloses that when a new MFP is connected in a state where a plurality of MFPs are connected to a network, each of a plurality of MFPs obtains an IP address of MPF from the new MFP, and if user data including the obtained IP address is stored, then transmits to the new MFP the registered user information associated with the obtained IP address by the user data. Upon reception of the registered user information, the new MFP displays a confirmation window to ask the user for permission to write that registered user information into HDD. Upon reception of the request, the new MFP transmits registered user information. This facilitates the setting for newly connecting an apparatus to the network. Fukui does not teach or suggest in combination with other references at least “based on receiving the sent job information, executing the login processing by using the user information without receiving any operation on the image forming apparatus, and sending the image to the transmission destination registered in association with the sent user information or storing the image into the storage destination registered in association with the sent user information by the image forming apparatus,” as recited in claim 1. Fukui does not teach or suggest in combination with other references a configuration in which authentication information registered in an information processing device is transmitted to an image processing apparatus, and login processing is executed. Therefore, a person skilled in the art would not have been able to arrive at an idea of a configuration in which the information processing device transmits authentication information and job information to the image processing apparatus, and login processing is executed automatically to execute a job without receiving any operation at the image processing apparatus, as recited by independent claims 19 and 26. 									

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

July 26, 2022